Citation Nr: 0510998	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to September 
1967 and again from March 1975 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which continued the veteran's disability 
rating of 50 percent for dysthymic disorder.

The veteran's representative indicated in correspondence 
dated in December 2001 that the veteran wished to testify at 
a Travel Board hearing.  A Board hearing was scheduled for 
February 2002 and the veteran was provided notice of this 
hearing earlier in the month of January 2002.  However, the 
veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

This claim was previously before the Board in January 2003 
and was remanded for further development in July 2003.  The 
requested development has been completed and the case has 
since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's dysthymic disorder is currently manifested 
by no more than some occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
sleep disturbance, anxiety, constricted affect, and 
disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for dysthymic disorder have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 9433-9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in October 2002, July 2003, and February 
2004 the RO advised the veteran that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for an increase, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The December 2000 and March 2004 supplemental statements of 
the case (SSOCs) notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increase.  The 
SSOCs specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  They also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains all available VA treatment records 
and VA examination reports.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The veteran contends that his service connected dysthymic 
disorder is more disabling than initially rated and currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's dysthymic disorder is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9433.  Under that code, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating for dysthymic disorder is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
veteran's dysthymic disorder includes an April 2003 VA 
psychiatric examination.  At that time, the veteran reported 
having difficulty sleeping through the night and consistently 
suffering from low energy and depression.  He also stated 
that he had been working full time for the last three-and-a-
half months as a security guard.  Since 1998 he had been 
working full time in the shipping industry but was laid off 
shortly after September 11, 2001.  The veteran sought another 
job in the shipping industry for nearly two years but soon 
became content with working security.  The veteran also 
reported living with his current wife and described her as 
his "best friend and back bone."  On mental status 
examination, the examiner noted that the veteran appeared 
neat and well groomed.  Mild to moderate psychomotor 
retardation was noted.  The veteran appeared somewhat sad and 
withdrawn and his affect was sad and constricted.  He denied 
neurovegetative symptoms of depression but stated that he 
felt down and withdrawn.  There was no evidence of acute 
psychotic symptoms, no delusions, no paranoia and he denied 
any suicidal ideations or intent.  He expressed no sense of 
frustration.  His cognitive functions were within normal 
range and his insight and judgment were adequate.  The 
examiner diagnosed the veteran with dysthymic disorder, 
chronic, moderate, with anxiety symptoms and assigned a GAF 
score of 55-60.  Based on her observations, the examiner 
opined that the veteran was able to maintain effective 
relationships and that most likely, with further help and 
treatment, he will have a chance for rehabilitation and 
improvement.  

In July 2000, the veteran was admitted to a VA substance 
abuse treatment program for approximately one month.  These 
records show GAF scores ranging from 68 to 78, indicative of 
only mild to transient symptoms.  VA outpatient treatment 
notes dated from August 1998 through March 2004 reflect 
ongoing complaints of, and treatment for psychiatric 
disorders including dysthymic disorder and depression.  These 
records show GAF scores ranging from 48 to 55, reflecting 
moderate to serious impairment.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the service 
connected dysthymic disorder is productive of occupational 
and social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.  
The evidence of record shows that the veteran maintains full-
time employment as well as a significant relationship with 
his wife.  During the April 2003 VA examination the veteran 
appeared neat and well groomed.  There was no evidence of 
acute psychotic symptoms and he denied any suicidal ideations 
or intent.  He expressed no sense of frustration.  His 
cognitive functions were within normal range and his insight 
and judgment were adequate.  

The veteran's dysthymic disorder is not shown to be so 
disabling so as to warrant an evaluation of 70 percent under 
DC 9433.  Specifically, there is no evidence of such symptoms 
as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's dysthymic disorder is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9433.  See 38 C.F.R. § 4.7.


ORDER

A disability rating greater than 50 percent for dysthymic 
disorder is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


